         Case 4:17-cv-00484-KGB Document 62 Filed 10/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

NICHOLAS RAY PORTER
ADC #157943                                                                           PLAINTIFF

v.                             Case No. 4:17-cv-00484 KGB-BD

SCOTT HUFFMAN, et al.                                                             DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, and this Court’s prior Orders (Dkt. Nos. 19, 27), it

is considered, ordered, and adjudged that plaintiff Nicholas Ray Porter’s claims against defendants

are dismissed. The relief requested is denied.

       So adjudged this the 23rd day of October, 2020.



                                                          ________________________________
                                                          Kristine G. Baker
                                                          United States District Judge
